IN THE SUPREME COURT OF THE STATE OF NEVADA


                     COREY B. JOHNSON,                                       No. 83081
                     Appellant,
                     vs.
                     THE STATE OF NEVADA,                                       PLED
                     Respondent.                                                JAN / 4 2022
                                                                                   •     A. BROWN
                                                                                        PREPAE COURT
                                                                               AWA.41
                                                                                         CLERK

                                             ORDER OF AFFIRMANCE
                                 This is a pro se appeal from a district court order denying a
                     petition for a writ of mandamus and a petition for judicial review. Eighth
                     Judicial District Court, Clark County; Susan Johnson, Judge.
                                 In his petitions, appellant challenged the revocation of his
                     parole. However, neither a petition for a writ of mandamus nor a petition
                     for judicial review are the appropriate vehicles in which to challenge the
                     decision to revoke parole because a petition for a writ of habeas corpus is an
                     available legal remedy. See NRS 34.170 (providing that mandamus relief
                     is not available when there is a plain, speedy and adequate legal remedy);
                     NRS 34.020(2) (providing that the writ of review is not available where
                     there is a plain, speedy and adequate remedy); see also NRS 34.360 ("Every
                     person unlawfully committed, detained, confined or restrained of his or her
                     liberty, under any pretense whatever, may prosecute a writ of habeas
                     corpus to inquire into the cause of such imprisonment or restraint");
                     Hornback v. Warden, 97 Nev. 98, 100, 625 P.2d 83, 84 (1981) (parole


                           'This appeal has been submitted for decision on the record without
                     briefing or oral argument. NRAP 340)(3), (g); see also NRAP 31(d)(1);
                     Luckett v. Warden, 91 Nev. 681, 682, 541 P.2d 910, 911 (1975).
SUPREME COURT
        OF
     NEVADA

(01 1947A    40...
                                                                                        z- OttiTY
                      revocation challenge raised in petition for writ of habeas corpus). Therefore,
                      the district court did not err in denying these petitions. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                                                               C.J.
                                                                 Parraguirre


                                                                                                   J.
                                                                 Hardesty


                                                                                                   J.




                      cc:   Hon. Susan Johnson, District Judge
                            Corey B. Johnson
                            Attorney General/Carson City
                            Attorney General/Las Vegas
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVAOA
                                                            2
(DI 1947A    44Y6).